Citation Nr: 0417907	
Decision Date: 07/02/04    Archive Date: 07/14/04

DOCKET NO.  03 31932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than August 1, 2001 
for Dependency and Indemnity Compensation (DIC).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from July 1950 to October 
1970.  He died in September 1984, and the appellant is his 
widow.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2002 RO decision which granted entitlement to 
DIC benefits, effective August 1, 2002.  In September 2003, 
the RO amended the effective date to August 1, 2001.  The 
appellant appealed seeking an earlier effective date for DIC 
benefits. 


FINDINGS OF FACT

1.  The veteran served on active duty from July 1950 to 
October 1970, including service in Vietnam.  

2.  The veteran died in September 1984 due to a herbicide 
disease, lung cancer.  

3. In September 1984, the appellant filed a claim seeking DIC 
benefits.  This claim was subsequently denied by the RO in 
February 1986.

4.  On August 1, 2002, the appellant filed a new claim 
seeking DIC benefits.

5.  In December 2002, the RO issued a rating decision 
granting DIC benefits, effective August 1, 2002, which was 
subsequently amended to August 1, 2001.






CONCLUSION OF LAW
 
The criteria for an effective date of September 1, 1984 for 
DIC benefits have been met.  38 U.S.C.A. §§ 1110, 1116, 5110 
(West 2002); 38 C.F.R. § 3.400 (2003); 68 Fed. Reg. 164 
(August 25, 2003) to be codified at 38 C.F.R. § 3.816.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The file shows that through correspondence, the rating 
decision, the statement of the case, and the hearing before 
the RO, the VA has notified the appellant of the evidence 
necessary to substantiate her claim.  The Board finds that 
all relevant evidence has been obtained with regard to the 
appellant's claim for an earlier effective date for DIC.  38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

The procedural history of the appellant's claim for service 
connection for the cause of the veteran's death may be 
briefly summarized.  The veteran served on active duty from 
July 1950 to October 1970, when he retired.  He had service 
in Vietnam.  He passed away in September 1984, and the 
appellant is his widow.  The primary cause of his death was 
pulmonary carcinoma.

In September 1984, the appellant filed a claim seeking DIC 
benefits.  This claim was denied by the RO in February 1986. 

On August 1, 2002, the appellant filed a new claim seeking 
DIC benefits.  In a December 2002, the RO issued a rating 
decision granting DIC benefits, effective August 1, 2002.  In 
September 2003, the RO amended the effective date to August 
1, 2001.  In doing so, the RO indicated that service 
connection for the cause of the veteran's death was granted 
based on a liberalizing change in VA regulations and 
application of the provisions of 38 C.F.R. § 3.114.  

Unless specifically provided otherwise, the effective date of 
an award based on a claim for DIC shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefore.  The 
effective date of an award of dependency and indemnity 
compensation for which application is received within one 
year from the date of death shall be the first day of the 
month in which the death occurred.  38 U.S.C.A. § 
5110(a),(d)(1); 3.400(c)(2).

Nehmer v. United States Veterans Admin., 712 F. Supp. 1404 
(N.D. Cal. 1989) ("Nehmer I"), and the specific guidance 
provided in Nehmer v. United States Veterans Admin., 32 F. 
Supp. 2d. 1175 (N.D. Cal 1999) ("Nehmer II"), and Nehmer v. 
United States Veterans Admin., No. C86-6160 TEH (N.D. Cal. 
Dec. 12, 2000) (class action order), created an exception to 
the provisions governing the assignment of effective dates in 
certain cases.

Because the Nehmer case created an exception to the general 
provisions governing the assignment of effective dates in 
certain cases, VA recently enacted a new regulation to state 
the effective date rules required by orders of the United 
States District Court in the class-action.  68 Fed. Reg. 164 
(August 25, 2003) to be codified at 38 C.F.R. § 3.816 (b).

The new regulation states that a Nehmer class member includes 
a surviving spouse, child, or parent of a deceased Vietnam 
veteran who died from a covered herbicide disease.  Covered 
herbicide disease means a disease for which VA has 
established a presumption of service connection before 
October 1, 2002 pursuant to the Agent Orange Act of 1991, 
Public Law 102-4, other than chloracne. Covered herbicide 
diseases specifically include respiratory cancers (cancer of 
the lung, bronchus, larynx or trachea). 

The new regulation states, in pertinent part:

(d) Effective date of dependency and indemnity 
compensation (DIC). 
If a Nehmer class member is entitled to DIC for a death 
due to a 
covered herbicide disease, the effective date of the 
award will be as 
follows:

    (1) If VA denied DIC for the death in a decision 
issued between 
September 25, 1985 and May 3, 1989, the effective date 
of the award 
will be the later of the date VA received the claim on 
which such prior 
denial was based or the date the death occurred, except 
as otherwise 
provided in paragraph (d)(3) of this section.
	......

    (3) If the class member's claim referred to in 
paragraph (d)(1) or 
(d)(2) of this section was received within one year from 
the date of 
the veteran's death, the effective date of the award 
shall be the first 
day of the month in which the death occurred.

68 Fed. Reg. 164 (August 25, 2003) to be codified at 38 
C.F.R. § 3.816 (d).
 
As noted above, the RO denied the appellant's initial claim 
seeking DIC benefits in February 1986.  At that time, the 
record indicated that the veteran had served in the Republic 
of Vietnam during the Vietnam era, and that he died from 
pulmonary cancer, a covered herbicide disease.  In addition, 
the appellant's claim was received within one year from the 
date of the veteran's death.  Pursuant to the newly enacted 
38 C.F.R. § 3.816, the effective date of the award shall be 
the first day of the month in which the death occurred, i.e. 
September 1, 1984.  Accordingly, the Board finds that the 
entitlement to an earlier effective date of September 1, 1984 
for DIC benefits is warranted. 

In reaching this decision, the Board points out that the 
grant for DIC benefits was not the result of new or 
additional evidence submitted by the appellant.  As indicated 
by the RO, the grant of DIC in this case was based upon the 
amended provisions of 38 C.F.R. § 3.309(e), concerning 
presumptive service connection for certain diseases based on 
certain exposure to agent orange, which were amended to 
include lung cancer.  Based upon these liberalizing 
regulations, the appellant had shown entitlement to DIC 
benefits at the time of her original claim.  Thus, the 
application of new 38 C.F.R. § 3.816 is most appropriate, as 
opposed to RO's use of 38 C.F.R. § 3.158 which concerns 
abandoned claims that are subsequently reopened and granted 
based upon evidence previously requested but not provided.  


ORDER

An earlier effective date of September 1, 1984 for DIC is 
granted.



	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



